Citation Nr: 0610928	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  98-14 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) based on service connection for the cause of the 
veteran's death or under the provisions of 38 U.S.C.A. 
§ 1151. 

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for accrued benefit purposes.  

3.  Entitlement to improved death pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, S.E., G.E., L.B.


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
February 1952.  He died in August 1997.  The appellant has 
been recognized as the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The issues 
on appeal have been before the Board three times, in July 
1999, June 2000 and the most recent of which was in May 2004 
when they were remanded for additional evidentiary 
development and procedural matters.  Board hearings were 
conducted at the RO in November 1999 and July 2003.  This 
appeal has been assigned to a panel of Veterans Law Judges 
that includes the Judges who conducted the two Board 
hearings.  The veteran also testified at a local RO hearing 
in September 1998.  

The improved death pension is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran died in August 1997 of lung cancer.  

2.  Lung cancer was not manifested during the veteran's 
active duty or for many years thereafter, nor is the lung 
cancer otherwise related to the veteran's service.  

3.  The veteran's service connected post-traumatic stress 
disorder (PTSD) did not cause or contribute to cause his 
death. 

4.  The appellant filed the claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 in 
September 1997.  

5.  The veteran did not suffer death or additional disability 
as the result of VA hospitalization, medical or surgical 
treatment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC benefits based on 
service connection for the cause of the veteran's death or 
under the provisions of 38 U.S.C.A. § 1151 have not been met.  
38 U.S.C.A. § 1151 (West 1991), 38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.358, 3.800 (1993-97), 38 C.F.R. § 
3.312 (2005).  

2.  The criteria for compensation, for accrued benefit 
purposes, under the provisions of 38 U.S.C. § 1151 have not 
been met.  38 U.S.C.A § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the February 
1998 rating determination, the June 1998 statement of the 
case, the September 1998, February 2003 and August 2005 
supplemental statements of the case, and the February 2003 
and June 2004 letters, have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  

Moreover, in the supplemental statements of the case and in 
the VCAA letters the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
the relevant evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board also notes that the February 2003 
and June 2004 letters implicitly notified the appellant of 
the need to submit any pertinent evidence in the appellant's 
possession.  In this regard, the appellant was repeatedly 
advised to submit pertinent evidence.  The Board believes 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before notification of 
the veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  The 
RO did provide notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claims, what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in her possession that pertains to the claim.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on these 
claims have been accomplished and that adjudication of the 
claims, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  

In the present appeal, the appellant was provided with notice 
of what types of information and evidence was needed to 
substantiate her claims, but she was not provided with notice 
of the types of evidence necessary to establish a disability 
rating for the 38 U.S.C.A. § 1151 claim or effective dates 
for the disabilities on appeal.  Despite any inadequate 
notice provided to the appellant as to these downstream 
elements, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims, any 
questions as to the appropriate effective date or ratings to 
be assigned are rendered moot.  The Board further notes that 
the veteran's status as a veteran has never been contested.  
VA has always adjudicated these claims based on his status as 
a veteran as defined by 38 C.F.R. § 3.1.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA and 
private treatment records have been obtained.  An appropriate 
medical opinion has been obtained, and although the Board 
acknowledges contentions advanced by the appellant and her 
representative as to their belief that the opinion was not 
impartial, the Board finds no basis to find that it was in 
any manner biased or inadequate.  The Board finds that 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  The 
evidentiary record as it stands allows for informed appellate 
review, and the Board finds that an independent medical 
examiner's opinion is not necessary.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issues on appeal.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.


Entitlement to DIC based on service connection for the 
cause of the veteran's death or under the provisions of 
38 U.S.C.A. § 1151.

The appellant is claiming entitlement to DIC benefits.  38 
U.S.C.A. § 1310.  One avenue to this benefit is through 
service connection for the cause of the veteran's death.  

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  

The appellant is also claiming entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1151 which addresses 
disability or death due to VA medical treatment.  38 U.S.C. § 
1151 was amended by § 422(a) of Pub. L. No. 104-204, 110 
Stat. 2874, 2926 (1996) during the pendency of this appeal.  
Since the veteran's claim was filed prior to October 1, 1997, 
it must be adjudicated under the provisions of § 1151 as they 
existed prior to the amendment.  See VAOPGCPREC 40-97.

Pursuant to 38 U.S.C.A. § 1151 (West 1991), when a veteran 
has additional disability not the result of his own willful 
misconduct or failure to follow instructions, and the 
disability was caused by VA hospital care, medical or 
surgical treatment, then compensation shall be awarded in the 
same manner as if the additional disability was service-
connected.  See also 38 C.F.R. §§ 3.358(a) and 3.800(a).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition resulting from the 
disease or injury. 38 C.F.R. § 3.358(b)(1).  Compensation is 
not payable if the additional disability is a result of the 
continuance or natural progress of the injury or disease for 
which the veteran was hospitalized and/or treated.  38 C.F.R. 
§ 3.358(b)(2).  Further, the additional disability must 
actually result from VA hospitalization or medical or 
surgical treatment, and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran. 38 C.F.R. § 
3.358(c)(3).  "Necessary consequences" are those that are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  Id. Finally, if the evidence 
establishes that the proximate cause of the injury suffered 
was the veteran's willful misconduct or failure to follow 
instructions, the additional disability is not compensable.  
38 C.F.R. § 3.358(c)(4).

For claims, such as this one, which were filed before October 
1997, neither evidence of an unforeseen event, nor evidence 
of VA negligence, is required in order for the claim to be 
granted.  

The appellant has submitted a claim of entitlement to service 
connection for the cause of her husband's death which 
occurred in August 1997.  Various letters submitted in 
support of the claim as well as hearing testimony include 
opinions as to how the veteran's death was related to his 
service-connected PTSD and/or to medical treatment rendered 
by VA.  The Board notes, unfortunately, that the appellant 
has not indicated that she or any of her witnesses who 
submitted evidence in support of the claims has any 
specialized medical training.  As lay persons, the appellant 
and her witnesses are not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 VET. APP. 492, 494 
(1992).  These submissions and testimony do not provide 
competent evidence linking the cause of the veteran's death 
to his active duty service, his service-connected disability 
or to medical care rendered by VA.  

The appellant has reported that a witness to a surgical 
procedure heard the operating surgeon state that he should 
never have operated if he had known the extent of the 
veteran's cancer.  There is other evidence and testimony as 
to what VA health care professionals reportedly said linking 
the cause of the veteran's death to his service-connected 
disability or to VA medical treatment.  The appellant 
testified at the time of a November 1999 Board hearing that 
the an X-ray technician advised the veteran to stop having so 
many X-rays.  She testified at a September 1998 RO hearing 
that a Dr. Peebles told her that a spot on the veteran's 
lungs was present in 1991 and should have been diagnosed at 
that time.  She also testified in September 1998 that a VA 
physician informed her that the September 1996 surgery was a 
goof up and should not have been performed.   Unfortunately, 
these statements have not been documented by the health care 
providers themselves.  The Board notes that the U.S. Court of 
Appeals for Veterans Claims has held that a lay person's 
statement about what a physician told her, i.e., "hearsay 
medical evidence," cannot constitute the medical evidence, as 
"the connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  See Robinette v. Brown, 8 Vet. App. 69 (1995).  

The appellant has opined that a September 1996 surgical 
procedure was not exploratory as claimed by VA.  The 
appellant has argued that VA surgeons did not put enough talc 
powder in the veteran's chest cavity after the procedure 
causing additional disability.  She has also reported that 
there were problems with the removal of stitches after the 
surgical procedure.  The Board notes, however, that there is 
no competent medical evidence of record backing these 
assertions up.  The Board finds that the questions regarding 
the use or non-use of talc after an operation, the removal of 
stitches and the appropriateness of a surgical procedure are 
all medical questions which required specialized knowledge 
and training to accurately answer.  The appellant's argument, 
alone, without any sort of medical opinion as a basis, is not 
competent evidence.  

The appellant has argued that a biopsy that should have been 
performed on the veteran's lungs was performed on his adrenal 
gland by mistake.  She testified to that effect at the time 
of a September 1998 RO hearing.  She further testified that a 
VA physician told here that that the biopsy was a goof up.  
She did not remember the name of the physician but he worked 
at VA.  The Board notes, however, that the veteran consented 
specifically to a biopsy of the adrenal gland as demonstrated 
by a consent form he executed in July 1996.  The fact that a 
consent form was executed prior to the procedure demonstrates 
to the Board that an adrenal biopsy was not a mistake but a 
required part of the veteran's treatment.  There is no 
indication from any competent source demonstrating that the 
biopsy was improper.  The question of whether an adrenal 
gland biopsy was appropriate or not is a medical question.  
The appellant's allegation of what a VA physician reported 
informed her regarding the appropriateness of the biopsy is 
without probative value.  See Robinette v. Brown, 8 Vet. App. 
69 (1995).

It was argued at the time of the November 1999 Board hearing 
that the surgeon who performed the September 1996 surgery 
refused to see the veteran after the procedure and did not 
inform him of the findings.  The appellant has opined that 
this lack of communication as to the veteran's exact 
condition contributed to the veteran's death.  While the 
Board is not contesting the appellant's report of the failure 
of the surgeon to have any further contact with the veteran, 
it is noted that there is no competent evidence supporting 
the appellant's opinion that this lack of communication 
contributed to the cause of the veteran's death.  

The appellant has opined that opening the veteran's lungs up 
during surgery resulted in a spread of cancer due to it's 
exposure to air.  She has not submitted any medical evidence 
in support of this opinion.  It is not accorded any probative 
weight.  See Espiritu v. Derwinski, 2 VET. APP. 492, 494 
(1992).  

The appellant has testified that the veteran did not give 
consent to surgical procedures performed by VA and also that 
he was incapable of giving consent due to his mental 
condition.  She testified in November 1999, that her husband 
was not in his right mind relative to making decisions about 
his health care.  The veteran's son also testified in 
November 1999 that the veteran was not mentally capable of 
consenting to an operation.  The appellant also testified in 
1999, that the veteran probably did sign a consent form but 
it was against her advice.  Weighing against these claims are 
the fact that written consent had been obtained from the 
veteran prior to surgical procedures.  Consent was rendered 
for a microlaryngoscopy in June 1996 and for a biopsy of the 
adrenal mass in July 1996.  A September 18, 1996 Standard 
Form 522 Request for Administration of Anesthesia and for 
Performance of Operations and Other Procedures, executed by 
the veteran, indicates that he consented to removal of 
portions of the left lung in order to remove cancer from the 
body.  He also executed a Consent for Blood Transfusion the 
same day.  

As to the claim that the veteran was incapable of rendering 
consent to the operations performed, the Board notes that at 
the time of a June 1997 VA mental disorders examination, the 
veteran was found to be lucid, oriented, fully cooperative 
and alert.  There were no indications of a thought disorder.  
The pertinent diagnoses were PTSD and severe major 
depression.  Significantly, the veteran was found to be 
capable of handling his own funds and was found to be 
competent for DVA purposes.  There is no indication in the 
clinical records dated around the time the veteran rendered 
his consent that he was not lucid or impaired in his decision 
making abilities.  A September 1996 Social Work Service 
Initial Assessment indicates that the veteran's mental status 
was alert and oriented at that time.  A September 19, 1996 
clinical record includes the notation that the author had 
explained the risks and benefits of exploration/resection in 
detail with the patient and he voiced understanding and 
wanted to proceed.  Risk of death, stroke, heart attack and 
ventilation dependence all explained.  All questions were 
answered.  There was no indication that the veteran was not 
lucid at this time.  

The appellant has testified that the veteran was exposed to a 
hundred if not hundreds of X-rays in the course of his 
treatment and opined that this may be the cause of his death.  
A medical opinion was obtained as a result of the appellant's 
allegations.  In May 2002, a VA physician reported that he 
had reviewed the veteran's claims files.  He observed that 
the veteran had numerous X-ray examinations but many of these 
did not involve the veteran's chest.  The VA physician opined 
that smoking was the most likely cause of the tumor.  He did 
not believe that prior X-ray exposure played a significant 
role.  This annotation does not equate to chest X-rays as 
being either a principal or contributory cause of the 
veteran's death.  As noted above, the principal cause of 
death is one which singularly or jointly with some other 
condition was the immediate cause of death, or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c). 

The Board is bound by the law which requires the presence of 
competent evidence linking the cause of the veteran's death 
to his active duty service, his service-connected PTSD or to 
medical care rendered by VA.  In this case there is not just 
a lack of such evidence, but there is persuasive competent 
evidence of record which is against a finding that the 
veteran cancer or death was in due to his active duty 
service, his PTSD, or to VA medical care.    

With regard to a nexus to the PTSD or to VA medical care, the 
Board notes that in February 2005 a VA examiner reported that 
he had extensively reviewed the veteran's medicals records as 
well as electronic records available in the hospital computer 
system.  The reason for the review was to answer three 
questions posed by the Board in its May 2004 remand.  With 
regard to the first question: Did medical care rendered to 
the veteran by VA result in additional disability to the 
veteran or his death? The physician opined that the veteran 
had received optimum treatment and that there was no evidence 
that any treatment the veteran received impeded his chance 
for a cure or recovery.  The second question posed by the 
Board was, did VA fail to timely diagnose the veteran's lung 
cancer; that is would a physician exercising the degrees of 
skill and care ordinarily required by the medical 
professional reasonably have diagnosed a condition sooner 
than VA medical personnel did.  If so, whether veteran's 
death probably have avoided if there ha been a timely 
diagnosis.  The physician noted that the assessment process 
did take approximately four months to accomplish but also 
found that the process was complicated by conflicting test 
results.  He opined that the physicians worked through the 
problem in an orderly manner resulting in a timely diagnosis.  
There was no evidence that any failures occurred during the 
veteran's health care management.  The final question posed 
to the physician was whether the veteran's PTSD contributed 
substantially or materially to the veteran's death.  Did it 
aid or lend assistance to the production of death.  The 
examiner responded that there was no specific relationship 
between PTSD and cancer but patients with the disability may, 
occasionally, have disoriented life style with make them less 
reliable to appear for appointments, etc.  It was opined that 
it was possible that PTSD could contribute to delayed 
diagnoses or treatment for some patients.  The examiner found 
however, based on his review of the veterans records, that 
the veteran did keep his appointments and there was no 
evidence that any mental disease or defect materially delayed 
or hindered the physicians and their approach to offering 
first diagnostic testing and then treatment.  Based on that 
finding, the examiner opined that the veteran's PTSD had no 
effect on the outcome.  

The examiner who conducted the February 2005 VA examination 
determined that the veteran had lung carcinoma which was 
brought about by the veteran's cigarette smoking habit.  
There is no evidence of record of the presence of lung cancer 
during the veteran's active duty service or within the 
presumptive period.  The service medical records are silent 
as to complaints of, diagnosis of or treatment for lung 
cancer.  Furthermore, there is no competent evidence of 
record linking the etiology of the veteran's lung cancer to 
his active duty service.  The Board finds that service 
connection for the cause of the veteran's death as a result 
of lung cancer is not warranted.  

The Board finds that service connection for the cause of the 
veteran's death is not warranted based on the veteran's PTSD.  
There is no competent evidence of record linking the cause of 
the veteran's death to his PTSD.  

The Board also finds that service connection for the cause of 
the veteran's death is not warranted when the claim is 
considered under the provisions of 38 U.S.C.A. § 1151.  As 
noted above, there is no competent evidence of record 
demonstrating that VA medical treatment resulted in any 
additional disability for the veteran during his lifetime or 
contributed to the cause of his death.  

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for accrued benefit purposes.

At the time of the veteran's death in August 1997, he had a 
pending claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of cancer 
surgery.  However, as a matter of law, veterans' claims do 
not survive their deaths.  See Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994); 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  
Nevertheless, although the veteran's claims terminated with 
his death, the regulations set forth a procedure for a 
qualified survivor to carry on, to a limited extent, a 
deceased veteran's claim for VA benefits by submitting a 
timely claim for accrued benefits.  38 U.S.C.A. § 5121; see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, while 
the claim for accrued benefits is separate from the claims 
filed by the veteran prior to his death, the accrued benefits 
claim is derivative of the veteran's claims and the appellant 
takes the veteran's claims as they stood on the date of his 
death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. 
Cir. 1996); Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998).  
In the current case the Board has found, as set out above, 
that the preponderance of the evidence is against a finding 
that the veteran suffered death or disability due to VA 
medical treatment.  As there no basis for finding that the 
claim pending at the time of the veteran's death should be 
granted, it follows that the claim for accrued benefits must 
also be denied.  


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
based on service connection for the cause of the veteran's 
death or under the provisions of 38 U.S.C.A. § 1151 is not 
warranted.  Entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for accrued benefit purposes is not 
warranted.  The appeal is denied as to these two issues. 


REMAND

In May 2004, the Board remanded the issue of entitlement to 
basic eligibility for VA improved death pension benefits back 
to the RO to determine if, in fact, the appellant was pursing 
an appeal of this decision.  In June 2004, in response to an 
inquiry from the RO, the appellant wrote that she would 
gladly accept non-service connected death pension benefits if 
they were given to her but she was under the impression that 
she could not receive the benefit based on her income.  She 
further reported that she had given the RO permission to 
obtain information from Social Security Administration 
regarding her income.  She also indicated in the same 
document that she was submitting documents to support her 
claim for death pension benefits.  In a supplemental 
statement of the case which was dated in August 2005, the RO 
informed the appellant that it was interpreting the 
appellant's June 2004 letter as an indication that she was 
dropping her appeal of the denial of basic eligibility to VA 
improved death pension benefits.  The appellant did not 
respond to the RO's statement.  The appellant's 
representative did, however, list the issue as still being 
presented for appellate review on his brief dated in November 
2005.  The Board finds that it is not clear that the 
appellant was dropping her appeal of the denial of basic 
eligibility to VA improved death pension benefits, and in 
fact, finds it more likely that the appellant desired to 
continue the appeal.  

The award of improved death pension benefits is dependent 
upon annual income and net worth.  The appellant's claim has 
been denied on the basis that her annual income exceeds the 
maximum amount of pension benefits.  See 38 U.S.C.A. §§ 1541, 
1543 (West 2002); 38 C.F.R. § 3.3 (2005).  In this regard, 
the Board notes the appellant has not submitted any recent 
evidence concerning her financial status.  The Board finds 
the appellant must be provided an opportunity to demonstrate 
her financial status to see if she qualifies for VA improved 
death pension benefits.  

Accordingly, the issue of basic eligibility for VA improved 
death pension benefits is REMANDED for the following action:

1.  The RO should contact the appellant 
and request that she submit an 
appropriate Improved Pension Eligibility 
Verification Report and a Medical Expense 
Report.  

2.  After completion of the above, and 
any additional development the RO may 
deem necessary, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  The 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case, and afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





			
	A. BRYANT	WAYNE M. BRAEUER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
	                                                   ALAN S. 
PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


